DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "free standing" in line 1.  It is unclear how the mail tray is free standing, as the drawings show it is secured to the vehicle. Claim 11 also claims the mail tray been selectively securable to the floor. Specification has no further details regarding this feature. Is the mail tray free standing within the vehicle during transportation or is it capable of free standing when use outside the vehicle?
Claim 15 recites the limitation "free standing" in line 1. Similar to claim 12, it is unclear what free standing is referring to. Is the storage rack free standing within the vehicle during transportation or is it capable of free standing when use outside the vehicle? The base claim 13 claims end supports, which conflicts with free standing as claimed in claim 15.
Claim 18 recites the limitation "free standing" in line 1. Similar to claims 12 and 15, it is unclear what free standing is referring to. Is the storage rack free standing within the vehicle during transportation or is it capable of free standing when use outside the vehicle? The base claim 17 claims end supports, which conflicts with free standing as claimed in claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Corey et al. (US 20050263337) in view of Line et al. (US 20200189498), hereinafter Corey and Line, respectively.
Regarding claim 1, Corey discloses a vehicle (Corey, 100 in Fig. 1) comprising: a chassis (Corey, inherent for a vehicle); a cab (Corey, 2 in Fig. 1) coupled to the chassis, the cab including a first floor portion (Corey, Fig. 1, floor to the left of driver’s seat 8) at a first position (Corey, Fig. 1, position above first floor portion) within the cab; a cargo body (Corey, 50 in Fig. 1) coupled to the chassis and positioned rearward of the cab (Corey, Fig. 1, behind cab 2), the cargo body including a second floor portion (Corey, Fig. 1, floor of cargo space 50, inherent for storage of cargo) at a second position (Corey, Fig. 1, position behind the first position) within the cargo body; a seating unit (Corey, paragraph 0029, auxiliary removable seat); and a mail tray (Corey, 16 in Fig. 1) selectively positionable in the first position (Corey, position in first position as shown in Fig. 1 and detachable as described in paragraph 0029).
Regarding claim 2, Corey discloses part of the vehicle of Claim 1.
Regarding claim 3, Corey discloses part of the vehicle of Claim 2.
Regarding claim 5, Corey discloses part of the vehicle of Claim 1.
Regarding claim 6, Corey discloses part of the vehicle of Claim 1.
Regarding claim 7, Corey discloses part of the vehicle of Claim 6, further comprising a partition (Corey, 58 in Fig. 1) separating the cab and the cargo body, wherein the partition defines a passageway (Corey, Fig. 2, when partition 58 is open).
Regarding claim 8, Corey discloses part of the vehicle of Claim 1.
Regarding claim 11, Corey discloses part of the vehicle of Claim 1, wherein the mail tray is selectively securable to the first floor portion (Corey, paragraph 0029, mount to floor and detachable).
Corey fails to disclose a first interface, a second interface, a frame assembly that engages with the first interface and the second interface such that the seating unit is selectively repositionable between the first position and the second position, and mail tray in first position when the seating unit is in the second position as claimed in claim 1; the first interface includes a first pair of slots defined in the first floor portion, and wherein the frame assembly include a pair of legs configured to interface with the first pair of slots to secure the seating unit in the first position as claimed in claim 2; the second interface includes a second pair of slots defined in the second floor portion, and wherein the pair of legs of the frame assembly are configured to interface with the second pair of slots to secure the seating unit in the second position as claimed in claim 3; a track mechanism extending along the first floor portion and the second floor portion to connect the first interface to the second interface as claimed in claim 5; the seating unit is coupled to the track mechanism and can be selectively repositioned between the first position and the second position without having to detach the seating unit from the first floor portion or the second floor portion to reposition the seating unit between the first position and the second position as clamed in claim 6; the seating unit translates through the passageway of the partition when repositioned along the track mechanism between the first position and the second position as clamed in claim 7; the frame assembly includes: a pair of legs that engage with the first interface and the second interface; a seat base coupled to the pair of legs and that supports a seat cushion; and a seat back coupled to the seat base and that supports a back cushion as clamed in claim 8.
However, Line teaches a first interface (Line, part of a guide 28 of track 24 in Fig. 2 that would be located at the first position after combination), a second interface (Line, part of a guide 28 of track 24 in Fig. 2 that would be located at the second position after combination), a frame assembly (Line, 80 in Fig. 2) that engages with the first interface and the second interface such that the seating unit is selectively repositionable between the first position and the second position (Line, slidable as shown in Fig. 4-5 between two positions), and mail tray in first position when the seating unit is in the second position (Line, capable of doing so with the combination); the first interface includes a first pair of slots (Line, 168 in Fig. 9 and paragraph 0050) defined in the first floor portion, and wherein the frame assembly include a pair of legs (Line, 164 in Fig. 9) configured to interface with the first pair of slots to secure the seating unit in the first position (Line, by lock assembly, paragraph 0050); the second interface includes a second pair of slots (Line, 168 in Fig. 9 and paragraph 0050, aperture 168 at a different location defined by the track) defined in the second floor portion, and wherein the pair of legs of the frame assembly are configured to interface with the second pair of slots to secure the seating unit in the second position (Line, by lock assembly, paragraph 0050); a track mechanism (Line, 24 in Fig. 2) extending along the first floor portion and the second floor portion to connect the first interface to the second interface; the seating unit is coupled to the track mechanism (Line, Fig. 9) and can be selectively repositioned between the first position and the second position (Line, slidable as shown in Fig. 4-5 between two positions) without having to detach the seating unit from the first floor portion or the second floor portion to reposition the seating unit between the first position and the second position (Line, slidably engaged, paragraph 0050); the seating unit translates through the passageway (Line, by the tracks, inherent after combination) of the partition when repositioned along the track mechanism between the first position and the second position; the frame assembly includes: a pair of legs (Line, 164 in Fig. 9) that engage with the first interface and the second interface; a seat base (Line, 64 in Fig. 2) coupled to the pair of legs; and a seat back (Line, 68 in Fig. 2) coupled to the seat base as clamed in claim 8.
Line is considered to be analogous art because it is in the same field of vehicle seat and cargo vehicle as Corey. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by Corey to incorporate the teachings of Line and have the seat disclosed by Corey slidable between the two positions such that the mailing tray can be placed in the first position when the seat is in the second position. Doing so provides room for cargo in the cab when needed.
The combination of Corey in view of Line teaches the vehicle of claim 8 except for a seat cushion and a back cushion.
The examiner takes Official Notice that the use of seat and back cushions in seats is old and well known in the art. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a vehicle seat, such as that taught by the combination of Corey in view of Line, and install seat and back cushion to the seat, as is old and well known in the art, in order to provide seating comfort to passengers.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Corey in view of Line as applied to claim 3 above, and further in view of Goodbred (US 5741000).
Regarding claim 4, the combination of Corey in view of Line teaches the vehicle of Claim 3, wherein the first pair of slots and the second pair of slots define a plurality of apertures (Line, 168 in paragraph 0050) or include a plurality of studs (Line, pin in paragraph 0050) that interface with the pair of legs of the frame assembly to facilitate coupling the seating unit in the first position and the second position (Line, Fig. 9).
The combination of Corey in view of Line fails to teach threaded apertures.
However, Goodbred teaches threaded apertures (Goodbred, Col. 6 line 51).
One of ordinary skill in the art would have understood that locking assemblies in Line and Goodbred have similar functions. Since both Line and Goodbred teach a locking assembly with pins and apertures, it would have been obvious to substitute one known aperture for another aperture (threaded aperture), as it would have yielded predictable results to one of ordinary skill in the art.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Corey in view of Line as applied to claim 3 above, and further in view of Corey.
Regarding claim 9, the combination of Corey in view of Line teaches the vehicle of Claim 8, but fails to teach the seating unit includes a seat belt harness including: a seat belt buckle coupled to the seat base; and a seat belt coupled to the frame assembly at a plurality of points, the seat belt including a coupler configured to selectively interface with the seat belt buckle.
However, Corey teaches a driver seat includes a seat belt harness (Corey, 32 in Fig. 6) including: a seat belt buckle (Corey, see annotated Fig. 6) coupled to the seat base; and a seat belt (Corey, see annotated Fig. 6) coupled to the frame assembly at a plurality of points (Corey, three points), the seat belt including a coupler (Corey, see annotated Fig. 6) configured to selectively interface with the seat belt buckle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle seat as taught by the combination of Corey in view of Line to incorporate the teachings of Corey and have seat belts installed on the passenger seating unit. Doing so ensures safety of the passenger.

    PNG
    media_image1.png
    372
    641
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 6 from Corey
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Corey in view of Line as applied to claim 1 above, and further in view of Hofvander (US 20150034580).
Regarding claim 10, the combination of Corey in view of Line teaches the vehicle of Claim 1, but fails to teach a pair of end supports; and a plurality of trays extending between the pair of end supports in a stacked arrangement.
However, Hofvander teaches a pair of end supports (Hofvander, 413 and 405 in Fig. 4); and a plurality of trays extending between the pair of end supports in a stacked arrangement (Hofvander, 401 and 415 in Fig. 4).
Hofvander is considered to be analogous art because it is in the same field of trays as Corey. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by the combination of Corey in view of Line to incorporate the teachings of Hofvander and have the multiple trays with end supports. Doing so provides additional storage and further reinforce the stability of the trays.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Corey in view of Line as applied to claim 1 above, and further in view of Mains (US 20050156445).
Regarding claim 12, the combination of Corey in view of Line teaches the vehicle of Claim 11, but fails to teach the mail tray is free standing.
However, Mains teaches free standing tray (Mains, paragraph 0004).
Mains is considered to be analogous art because it is in the same field of trays as Corey. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by the combination of Corey in view of Line to incorporate the teachings of Mains and have the mail tray capable of free standing. Doing so allows the tray to be used outside the vehicle.
Claims 13-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Corey in view of Line and Hofvander.
Regarding claim 13, Corey discloses a vehicle (Corey, 100 in Fig. 1) comprising: a chassis (Corey, inherent for a vehicle); a cab (Corey, 2 in Fig. 1) coupled to the chassis, the cab including a floor portion (Corey, Fig. 1, floor to the left of driver’s seat 8); a seating unit (Corey, paragraph 0029, auxiliary removable seat); and a storage rack (Corey, 16 in Fig. 1) selectively positionable in the cab when the seating unit is removed therefrom (Corey, position in first position as shown in Fig. 1 and detachable as described in paragraph 0029).
Regarding claim 14, Corey discloses part of the vehicle of Claim 13, wherein the floor portion is a first floor portion, further comprising a cargo body (Corey, 50 in Fig. 1) coupled to the chassis and positioned rearward of the cab (Corey, Fig. 1, behind cab 2), wherein the cargo body includes a second floor portion (Corey, Fig. 1, floor of cargo space 50, inherent for storage of cargo) within the cargo body.
 Regarding claim 16, Corey discloses part of the vehicle of Claim 13, wherein the storage rack is selectively securable to the floor portion (Corey, paragraph 0029, mount to floor and detachable).
Regarding claim 17, Corey discloses a vehicle (Corey, 100 in Fig. 1) comprising: a chassis (Corey, inherent for a vehicle); a cab (Corey, 2 in Fig. 1) coupled to the chassis, the cab including a first floor portion (Corey, Fig. 1, floor to the left of driver’s seat 8) at a first position (Corey, Fig. 1, position above first floor portion) within the cab; a cargo body (Corey, 50 in Fig. 1) coupled to the chassis and positioned rearward of the cab (Corey, Fig. 1, behind cab 2), the cargo body including a second floor portion (Corey, Fig. 1, floor of cargo space 50, inherent for storage of cargo) at a second position (Corey, Fig. 1, position behind the first position) within the cargo body; a seating unit (Corey, paragraph 0029, auxiliary removable seat); and a storage rack (Corey, 16 in Fig. 1) selectively positionable in the first position (Corey, position in first position as shown in Fig. 1 and detachable as described in paragraph 0029).
Regarding claim 19, Corey discloses part of the vehicle of Claim 17, wherein the storage rack is selectively securable to the floor portion (Corey, paragraph 0029, mount to floor and detachable).
Regarding claim 20, Corey discloses part of the vehicle of Claim 17.
Corey fails to disclose a pair of slots, a frame assembly having: a pair of legs that engage with the pair of slots to selectively secure the seating unit to the floor portion; storage rack in first position when the seating unit is in the second position, a seat base coupled to the pair of legs and that supports a seat cushion; and a seat back coupled to the seat base and that supports a back cushion; and a seat belt harness having: a seat belt buckle coupled to the seat base; and a seat belt coupled to the frame assembly at a plurality of points, the seat belt including a coupler configured to selectively interface with the seat belt buckle, end supports, and a plurality of trays extending between the end supports in a stacked arrangement as claimed in claims 13 and 17; a first pair of slots, a second pair of slots and wherein the pair of legs engage with the first pair of slots and the second pair of slots such that the seating unit is selectively repositionable between the cab and the cargo body as claimed in claim 14; and a track mechanism extending along the first floor portion and the second floor portion to connect the first pair of slots to the second pair of slots as claimed in claim 20.
Line teaches a pair of slots (Line, 168 in Fig. 9 and paragraph 0050), a frame assembly (Line, 80 in Fig. 2) having: a pair of legs (Line, 164 in Fig. 9) that engage with the pair of slots to selectively secure the seating unit to the floor portion (Line, by lock assembly, paragraph 0050); a seat base (Line, 64 in Fig. 2) coupled to the pair of legs; and a seat back (Line, 68 in Fig. 2) coupled to the seat base; and a first pair of slots, a second pair of slots and wherein the pair of legs engage with the first pair of slots and the second pair of slots (Line, 168 in Fig. 9 and paragraph 0050, aperture 168 at a different location defined by the track) such that the seating unit is selectively repositionable between the cab and the cargo body (Line, slidable, capable of repositioning between the two positions); storage rack in first position when the seating unit is in the second position (Line, capable of doing so with the combination); a track mechanism (Line, 24 in Fig. 2) extending along the first floor portion and the second floor portion to connect the first pair of slots to the second pair of slots.
Line is considered to be analogous art because it is in the same field of vehicle seat and cargo vehicle as Corey. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by Corey to incorporate the teachings of Line and have the seat disclosed by Corey slidable between the two positions such that the mailing tray can be placed in the first position when the seat is in the second position. Doing so provides room for cargo in the cab when needed.
Hofvander teaches a pair of end supports (Hofvander, 413 and 405 in Fig. 4); and a plurality of trays extending between the pair of end supports in a stacked arrangement (Hofvander, 401 and 415 in Fig. 4).
Hofvander is considered to be analogous art because it is in the same field of trays as Corey. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by Corey to incorporate the teachings of Hofvander and have the multiple trays with end supports. Doing so provides additional storage and further reinforce the stability of the trays.
Corey teaches a driver seat includes a seat belt harness (Corey, 32 in Fig. 6) including: a seat belt buckle (Corey, see annotated Fig. 6) coupled to the seat base; and a seat belt (Corey, see annotated Fig. 6) coupled to the frame assembly at a plurality of points (Corey, three points), the seat belt including a coupler (Corey, see annotated Fig. 6) configured to selectively interface with the seat belt buckle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle seat as taught by the combination of Corey in view of Line to incorporate the teachings of Corey and have seat belts installed on the passenger seating unit. Doing so ensures safety of the passenger.
The combination of Corey in view of Line and Hofvander teaches the vehicle of claim 13 except for a seat cushion and a back cushion.
The examiner takes Official Notice that the use of seat and back cushions in seats is old and well known in the art. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a vehicle seat, such as that taught by the combination of Corey in view of Line and Hofvander, and install seat and back cushion to the seat, as is old and well known in the art, in order to provide seating comfort to passengers.
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination Corey in view of Line and Hofvander as applied to claims 13 and 17 above, and further in view of Mains (US 20050156445).
Regarding claims 15 and 18, the combination of Corey in view of Line and Hofvander teaches the vehicle of Claims 13 and 17, but fails to teach the storage rack is free standing.
However, Mains teaches free standing rack (Mains, paragraph 0004).
Mains is considered to be analogous art because it is in the same field of racks as Corey. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by the combination of Corey in view of Line to incorporate the teachings of Mains and have the storage rack capable of free standing. Doing so allows the storage rack to be used outside the vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ferrara (US 3313571), Murray et al. (GB 2592940), and Richard et al. (EP 3626523) disclose vehicle seats; Knudtson et al. (US 20140054916), McGraw et al. (US 11225185), Winget et al. (US 7909379), and Gilbert (FR 2936196) disclose partition; Willison et al. (US 11440456) and Magnuson et al. (US 20190168678) disclose trays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612         

/JASON S MORROW/              Primary Examiner, Art Unit 3612